DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-8, 10, and 12-21 are pending (claim set as filed on 08/06/2020).
	
Priority
	This application is a CON of Application no. 15/211,501 (now US Patent no. 10,167,444) filed on 07/15/2016 which has a provisional application no. 62/193,030 filed on 07/15/2015.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,167,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections
The response and amendments filed on 08/06/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
Briefly, the previous §112(b) indefiniteness rejections stated in the prior Office action has been withdrawn necessitated by Applicant’s amendments. Furthermore, the previous double patenting rejection has been withdrawn necessitated by Applicant’s filing of a terminal disclaimer.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained - Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that 35 U.S.C. §112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that 35 U.S.C. §112(f) is not invoked is rebutted when the claim element recites function(s) but fails to recite sufficiently definite structure(s), material(s), or act(s) to perform that/those function(s).  Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office 
Claims 1, 13-14, and 20 recite the phrases of “via at least one translation mechanism” (‘via’ is a preposition define as “by means of”) which have been interpreted under 35 U.S.C. §112(f) because it uses “means” language, i.e., “means for” (or “step for”) or a non-structural term that is simply a substitute for the term “means for”, i.e., “mechanism”, coupled with functional language “translation” without reciting sufficient structure to achieve the function.  Furthermore, the term is not preceded by a structural modifier.
Because these claim limitations invoke 35 U.S.C. §112(f), claims 1, 13-14, and 20 are interpreted to cover the corresponding structure(s), material(s), or act(s) described in the specification as filed that achieves the claimed function(s), and equivalents thereof.  A review of the specification as filed shows that the following appears to be the corresponding structure(s), material(s), or act(s) described in the specification as filed for the 35 U.S.C. §112(f) limitations:  suture, post, pin, and /or hooks (see specification at ¶ [0041]-[0042]).
If the inventor or joint inventor wishes to provide further explanation or dispute the interpretation of the corresponding structure(s), material(s), or act(s), the inventor or joint inventor must identify the corresponding structure(s), material(s), or act(s) with reference to the specification as filed by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If the inventor or joint inventor does not wish to have the claim limitation(s) treated under 35 U.S.C. §112(f), the inventor or joint inventor may amend the claim(s) so that they will clearly not invoke 35 U.S.C. §112(f) or present a sufficient showing that the claim(s) recite(s) 

Examiner’s Response to Arguments
Applicant’s arguments filed 08/06/2020 have been fully considered but they are not persuasive with respect to the §112(f) interpretation:
In response to Applicant’s “requests that the term ‘translation mechanism’ not be subject to §112(f)” interpretation, for the reasons set forth in the prior Office action and reiterated above, the claims’ recitation of “via at least one translation mechanism” stands or remains to be interpreted under §112(f) interpretation because it satisfies the 3-prong analysis. The MPEP at 2181(I) states that:
“In response to the Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).”
Therefore, Applicant has not specifically identified or indicated what the structure responsible for performing such translation mechanism is. For clarity of the record, Applicant is invited to point to such structure.
	In response to Applicant’s remarks that “Further, should treatment under §112(f) be maintained, Applicant respectfully submits that the disclosed examples in the specification (as well as their equivalents) are quite broad and paragraph [0040] provides that: ‘The translation mechanism may include any structure or device …”, if Applicant desires not to invoke §112(f) 
Accordingly, it remains that a review of the specification as filed shows that the following appears to be the corresponding structure(s), material(s), or act(s) described in the specification as filed for the 35 U.S.C. §112(f) limitations: suture, post, pin, and/or hooks (see specification at ¶ [0041]-[0042]).

Examiner’s Response to Arguments
Applicant’s arguments, see pages 6-9, filed on 08/06/2020, with respect to the prior art rejections have been fully considered and are persuasive.  The rejection of claims 1-3, 5-8, 10, 12-21 has been withdrawn necessitated by Applicant’s amendments and/or persuasive arguments that the device of Yap would not be combinable with Gevaert.
However, independent claim 4 is rejected as being obvious over Gevaert because it does not have the limitations of independent claims 1 and 14 pertaining to “via at least one translation mechanism”.
In response to Applicant’s argument on page 10 that “the illustration of different views of the bioreactor of Gevaert is not the same as disclosing (either explicitly or inherently) a step of inverting the bioreactor after a first tissue construct is formed. Gevaert makes no mention of inverting, rotating, etc. its bioreactor”, this argument is not persuasive because the Examiner maintains the position that Gevaert’s Figure 7 demonstrates the bioreactor assembly will be . 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gevaert (US 2015/0079584 A1).
Gevaert’s general disclosure relates to a cell culture bioreactor system used to isolate certain cell types and culture to form viable three-dimensional cellular constructs that mimic natural tissue (see abstract & ¶ [0002]-[0004]). The disclosed culture systems and cell modules can be used in tissue engineering where a three-dimensional bioreactor is useful to properly model tissue (see ¶ [0092]). 
Regarding claim 4, Gevaert discloses a bioreactor system comprising a single or multiple chamber culture having inlets, outlets, and a port that in communication with an interior volume of the culture chamber (see ¶ [0010]-[0012]). Gevaert teaches a method for co-culturing cells comprising: culturing a first cell population in a first culture chamber of a 3D culture system, the first culture chamber comprising an inlet port and an outlet port through which a cell culture medium can flow, the inlet port connected to an opening in a first side of a cell culture chamber, and the outlet port connected to a second side on an opposing side of the cell culture chamber, and comprising an additional opening on a bottom side of the cell culture chamber; culturing a 

    PNG
    media_image1.png
    647
    847
    media_image1.png
    Greyscale

From Figure 2, the two cell modules (a male module and a female module) are adjoined to form a unit culture chamber (see ¶ [0054]-[0055]). Cells are added to the culture chamber 10 for co-culture of different cell types to together form a tissue construct. Claim interpretation: the membrane 23 can be removed or degrades which thereby forms a single culture chamber which 
However, Gevaert does not teach: adding cells to the inverted culture chamber containing the first tissue construct (claim 4’s third limitation).
It would have been obvious to add cells to an inverted culture because the MPEP at 2144.04 (IV)(C) states that the selection of any order of mixing ingredients is prima facie obvious. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02). The disclosure of Gevaert teaches adding the cells to the culture chamber 10 and adjoining the two cell modules to form a unit culture chamber and then inverting or rotating for assembly into the fluid circuit system. Therefore, changing the order of the steps would have been prima facie obvious and moreover, the claimed invention and prior art as a whole is directed to the formation of a three-dimensional cellular constructs that mimic natural tissue.

Conclusion
	Claims 1-3, 5-8, 10, and 12-21 are allowed.
	Claim 4 is rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653